 


109 HR 1340 IH: To amend title 38, United States Code, to increase the reporting fee payable by the Secretary of Veterans Affairs to educational institutions for reports or certifications which such educational institutions are required by law or regulation to submit to the Secretary.
U.S. House of Representatives
2005-03-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 1340 
IN THE HOUSE OF REPRESENTATIVES 
 
March 16, 2005 
Mr. Evans introduced the following bill; which was referred to the Committee on Veterans’ Affairs
 
A BILL 
To amend title 38, United States Code, to increase the reporting fee payable by the Secretary of Veterans Affairs to educational institutions for reports or certifications which such educational institutions are required by law or regulation to submit to the Secretary. 
 
 
1.Increase in amount of reporting fee payable to educational institutions 
(a)IncreaseSubsection (c) of section 3684 of title 38, United States Code, is amended— 
(1)by striking $7 in the second sentence and inserting $10; and 
(2)by striking $11 in such second sentence and inserting $15. 
(b)Effective dateThe amendments made by subsection (a) shall apply to fees payable under section 3684(c) of such title during months beginning after the date of the enactment of this Act. 
 
